Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 01/21/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the controller outputs the first input signal according to a period change of the second input signal” which is vague. “A period change” is not described in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong  el at. US 20140078129.

	Regarding claim 1, Hong et al., fig. 1, discloses a drive circuit for a display apparatus, comprising: a switching module (130), comprising: a first input end (VIN1), a second input end (VIIN2), a control end, and an output end, wherein the first input end obtains a first signal (VS1), the second input end obtains a second signal (VS2), the output end is connected to a pixel electrode ( the first load 210 and the second load 220 may be one or more electronic devices or any type of load circuits. When the load driving apparatus 100 is served as the driving apparatus of a source driver, the first load 210 and the second load 220 are a plurality of pixels to be driven on a display panel), the control end obtains a control signal, the switching module selectively outputs the first signal and the second signal to the output end according to a level change of the control signal (see pars. 5, 56,7, 49); and a controller, connected to the control end, and comprising a first end and a second end, wherein the first end obtains a first input signal, the second end obtains a second input signal, the controller outputs the first input signal according to a period change of the second input signal, to serve as the control signal (see fig. 1, and pars. 7, 49).
Regarding claims 2, 3, figs. 1, 3, disclose the drive circuit for a display apparatus according to claim 1, wherein the control signal is a first/second level, and the switching module outputs the first/second signal to the output end (see module 130, VOUT1, VOUT2).

Regarding claim 6, figs. 1-3, disclose the drive circuit for a display apparatus according to claim 1, wherein the switching module comprises a first switch and a second switch, a first pole of the first switch is the first input end, a first pole of the second switch is the second input end, a second pole of the first switch and a second pole of the second switch are connected to each other, to serve as the output end, and a third pole of the first switch and a third pole of the second switch are connected to each other, to serve as the control end (see figs. 1, 3, VIN1, VIN2, VOUT1, VOUT2, module 130).
Regarding claims 7, 8, figs. 1-3, disclose the drive circuit for a display apparatus according to claim 6, wherein the third pole of the first switch has a positive polarity, and the third pole of the second switch has a reversed polarity; wherein the third pole of the first switch has a reversed polarity, and the third pole of the second switch has a positive polarity ([0006] Taking the source driver in a liquid crystal display (LCD) panel as an example, the source driver drives the pixel array by outputting driving signals (converted from image data) to corresponding pixels respectively through different driving channels. However, in a LCD panel, the polarities of the driving signals received by the pixels have to be periodically inverted in order to avoid liquid crystal polarization. Thus, the voltage amplitudes of the driving signals cause the source driver to consume more power to drive the pixel array).
Regarding claim 9, figs. 1-3, disclose the drive circuit for a display apparatus according to claim 6, wherein the first switch and the second switch are transistor switches (the circuit 
Regarding claim 10, figs. 1-3, disclose the drive circuit for a display apparatus according to claim 1, wherein the first signal is a source voltage or gate voltage, and the second signal is a reference voltage (see pars. 36, 43. Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong el at. US 20140078129, in view of Garner US 5903103.
Regarding claim 11, figs. 1-3, disclose the drive circuit for a display apparatus according to claim 1.
Garner discloses When switch 26 opens the IN signal goes high. See FIG. 8. This allows latch 98 (FIG. 7B) to be reset by a version of the F32 signal from the counter which has been delayed by having to pass through three inverters at the input to gate 98B. This applies a low level on line 91 while the output on line 97 remains high. This level is inverted by inverter 75. When F32 and F64 are low, gate 76 produces a high level that is inverted by gate 77 to provide a low KEY OFF signal (FIG. 8). Thus the KEY OFF signal is low for half a clock signal of F64, i.e. when all of the inputs to gate 76 are high. The low KEY OFF signal resets latch 96. The next F32 signal clocks the low level at gate 98A into the D flip-flop 72 so the KEY OFF signal will not go high again with the next F32 and F64 signals. Thus, the inverters at the input to latch 98 eliminate a race condition. Resetting latch 98 makes the output of NAND-gate 98A low, which in turn makes the KEY ON signal high and shuts off driver transistors 87A-87C. In effect, inverter 75 and NOR gate 76 combine to form a rising edge detector to produce a KEY OFF pulse indicating that the switch has opened (FIG. 8).

 Therefore, the combination of Hong et al. and Garner et al, discloses the controller is a data flip flop, and when the second input signal is a rising edge, the data flip flop outputs the first input signal to serve as the control signal (see Hong figs.1-3, par. 49, Garner When switch 26 opens the IN signal goes high. See FIG. 8. This allows latch 98 (FIG. 7B) to be reset by a version of the F32 signal from the counter which has been delayed by having to pass through three inverters at the input to gate 98B. This applies a low level on line 91 while the output on line 97 remains high. This level is inverted by inverter 75. When F32 and F64 are low, gate 76 produces a high level that is inverted by gate 77 to provide a low KEY OFF signal (FIG. 8). Thus the KEY OFF signal is low for half a clock signal of F64, i.e. when all of the inputs to gate 76 are high. The low KEY OFF signal resets latch 96. The next F32 signal clocks the low level at gate 98A into the D flip-flop 72 so the KEY OFF signal will not go high again with the next F32 and F64 signals. Thus, the inverters at the input to latch 98 eliminate a race condition. Resetting latch 98 makes the output of NAND-gate 98A low, which in turn makes the KEY ON signal high and 
Regarding claim 12, the combination of Hong et al. and Garner et al, discloses the drive circuit for a display apparatus according to claim 11, wherein the first input signal is a high-level voltage, and the second input signal is a clock pulse signal (see Hong fig. 2, Garner et al. figs. 7, 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/VAN N CHOW/            Primary Examiner, Art Unit 2623